Citation Nr: 1537684	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-10 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbosacral strain, degenerative disc disease and a residual of an injury of the lumbosacral spine prior to August 4, 2011, and in excess of 40 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to May 1970 and from February 12, 1972 to February 13, 1972.  The Veteran had additional service in the Army National Guard of Ohio.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

During the pendency of this appeal, in an August 2011 rating decision, the RO granted an increased evaluation for lumbosacral strain, degenerative disc disease, residual of an injury to the lumbosacral spine to 40 percent effective August 4, 2011.  Because this increased evaluation does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Thus, although entitlement to a TDIU was denied in a September 2010 rating decision and was not appealed by the Veteran, as the Veteran has asserted that his service-connected back disability, which is on appeal, has rendered him unemployable, entitlement to a TDIU is incorporated as an issue on appeal.

In his March 2010 substantive appeal, the Veteran requested a Board hearing; however, he did not report for a hearing scheduled in June 2015.  He has not requested that the hearing be rescheduled or provided good cause for his failure to report for the scheduled hearing.  Accordingly, his hearing request is deemed withdrawn and the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board finds the Veteran should be afforded another VA examination with respect to the claim for an increased evaluation for his service-connected back disability and his TDIU claim, as the most recent, February 2015, VA examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, the Veteran reported flare-ups upon use.  Despite this, the examiner then later indicated the Veteran did not report flare-ups.  Ultimately, the examiner found the examination neither supported nor contradicted the Veteran's statements describing functional loss during flare-ups and that he was unable to determine, without mere speculation if pain, weakness, fatigability or incoordination significantly limited  functional ability with flare-ups as such was not examined.  Nonetheless, because the examiner did indicate the Veteran did not report flare-ups, the Board is unclear as to whether the examiner did in fact consider the Veteran's report that functional loss consisted of additional pain and stiffness.  Furthermore, with respect to functional impairment, the examiner merely noted that the Veteran could do sedentary work but such does not provide a full description of the effects of the service-connected disability on the Veteran's ordinary activity, including occupational ability.

Additionally, in a February 2015 statement, received subsequent to the VA examination, the Veteran reported his back was getting worse, specifically that pain was great and movement was very limited.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Consequently, based on the above reasons, the Board finds that a remand is required in order to provide the Veteran with another VA examination.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Thus, a remand for another VA examination addressing the Veteran's service-connected back disability and TDIU claim is warranted.

A Social Security Administration (SSA) form titled Medical and Job Worksheet and forms from Ohio Job & Family Services were associated with the record in September 2009.  It is not clear if the Veteran receives disability benefits from SSA.  However, there is no indication that VA has attempted to obtain any such records.  While SSA records are not controlling for VA determinations, when VA is put on notice of the existence of SSA records, and such records may be pertinent to a VA claim, VA must seek to obtain those records before proceeding with the appeal.  Here, given that the Veteran's TDIU claim hinges on the question of employability, and there is some indication that SSA records may exist, such records would be highly pertinent to the claim.  Thus, an attempt should be made to determine if the Veteran receives disability benefits from the SSA and if so, such records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

In May 2010 VA correspondence, VA provided the Veteran with VA Form 21-4142, Authorization and Consent to Release Information, in an attempt to obtain medical records from Dr. George and Dr. Elsworth, as incomplete authorization forms were submitted by the Veteran September 2009.  Additionally, in December 2012 correspondence, VA provided another authorization form to the Veteran as the Veteran identified treatment from a back specialist in Willoughby, Ohio in his March 2010, VA Form 9, substantive appeal.  The Veteran did not respond to these requests.  However, as the claims are being remanded for other reasons, the Board will afford the Veteran with another opportunity to submit such records.  Thus, on remand, Veteran should be afforded another opportunity to submit copies of these identified records, from Dr. George, Dr. Elsworth and from a back specialist in Willoughby, Ohio, or any other relevant records, to VA, or complete authorization forms permitting VA to obtain these records on his behalf.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Finally, in light of the remand, updated VA treatment records should be obtained. The record reflects the Veteran most recently received VA treatment from community based outpatient clinics affiliated with the Louis Stokes Cleveland VA Medical Center (VAMC) located in Cleveland, Ohio in February 2015.  Thus, on remand, updated VA treatment records from the Louis Stokes Cleveland VAMC, to include all associated outpatient clinics, since February 2015, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Using appropriate procedures, determine if the Veteran receives disability benefits from the SSA, and if so, associate with the claims file all records pertaining to the Veteran concerning a claim for disability benefits, to include all associated evidence and a copy of all disability determinations.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Contact the Veteran and request that he provide the names and addresses of all providers of medical treatment for back disability, to include Dr. George, Dr. Elsworth and a back specialist in Willoughby, Ohio.  After obtaining the necessary authorization from the Veteran, attempt to obtain any additional relevant records identified, to include from Dr. George, Dr. Elsworth and a back specialist in Willoughby, Ohio.  All attempts to obtain these records must be documented in the claims file.  Two attempts should be made to obtain these records unless the first attempt demonstrates that further attempts would be futile.  The Veteran must be notified of any inability to obtain the requested documents.

3.  Obtain the Veteran's updated VA treatment records from the Louis Stokes Cleveland VAMC, to include all associated outpatient clinics, since February 2015, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

4.  Thereafter, schedule the Veteran for VA examination to determine the current severity of his service-connected back disability, to include neurological manifestations and the extent of social and occupational functional impairment.  The entire claim file should be made available for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies, must be accomplished.  The examiner should comment on whether the Veteran has additional functional impairment, in degrees, above and beyond any limitation of motion shown, due to the extent of his pain or from weakness/premature fatigability, incoordination, etc., including on repeated use, and during times when his symptoms are most problematic ("flare-ups") or during prolonged use.

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record, whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disability alone, the VA examiner must address the extent of occupational functional impairment due to the Veteran's service-connected disability.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disability on the Veteran's ordinary activity and occupational ability. 

The examiner must provide a complete rationale for any opinion expressed.

5.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

6.  Finally, readjudicate the issues on appeal.  Consideration should be given as to whether a separate rating for any neurological manifestations of the Veteran's service-connected back disability is warranted and whether the criteria for referring the case to the Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) and for an extraschedular TDIU under 38 C.F.R. § 4.16(b) have been met.  If any benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


